Order entered October 3, 2014




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-14-01001-CR

                                     JOCELYN UY, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                           On Appeal from the County Court at Law No. 4
                                       Collin County, Texas
                               Trial Court Cause No. 004-86182-2013

                                            ORDER
        The Court GRANTS the Collin County District Clerk’s motion for extension of time to

file the clerk’s record.

        We ORDER the Collin County District Clerk to file the clerk’s record within THIRTY

(30) DAYS from the date of this order.


                                                      /s/   ADA BROWN
                                                            JUSTICE